              Case 4:18-cr-00223-RCC-DTF Document 395 Filed 11/20/19 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                                    DISTRICT OF ARIZONA

United States of America,
PLAINTIFF,
                                                                                    CR 18-00223-RCC-DTF
                                                    NOV ·2 0 20Ja
        vs.                                                                           f1.overntl'\e.nFs
                                                  CLERK US DISTRICT COURT
                                                    DISTRICT OF ARIZONA
                                                                                    WITNESS LIST
                                          BY                             DEPUTY
Scott Daniel Warren
DEFENDANT.


 PRESIDING JUDGE                               COURTROOM DEPUTY                         COURT REPORTER
 Hon. Raner C. Collins                         Sherry Gammon                            Erica McQuillen
 HEARING DATE(S)                               PLAINTIFF ATTORNEY(S)                    DEFENDANT ATTORNEY(S)
 November 12, 2019                           Anna R. Wright;                            Gregory J. Kuykendall;
                                             Nathaniel J. Walters                       Amy P. Knight
                                             Glenn McCormick
                                                                                                                 UNDER
 PLF    DFT   DATE SWORN          DATE APPEARED                                   WITNESS                        RULE

 1             II   I I~ l I °'   Ii/ ,~hr.             John Marquez, United States Border Patrol                \/
 2                  I
              l l I~ I l   c,     It I I q 1,ei        Brendan Burns, United States Border Patrol                ✓
 3                                                     Argelia Robles, United States Border Patrol
 4                                                     Ned Ewing, United States Border Patrol                         ~




 5            I(/ ,--1-l,0        11/ 1+ I 1q          Patti Fitzsimmons, United States Border Patrol
 6                                11/,+J;q             Jose Sacaria-Godoy via... video de po.:;.;.f,o,"
 7                                11}14liq             Kristian Perez-Villanueva v;,.. v· rl eo rl epos·t h· ~
 8                                                     David Alejandro Sandoval, United States Border Patrol
 10                                                     Samuel Barbosa, United States Border Patrol
 11                                                     Alberto Ballesteros, United States Border Patrol
 12                                                    David Rivera Figueroa, United States Border Patrol
 13                                                     Ariel Iniguez, United States Border Patrol
 14                                                    Daniel Ramirez, United States Border Patrol
 15                                                     Desiderio Vargas, United States Border Patrol
 16                                                     PCSO Deputy Francis Rovi
 17                                                    PCSO Deputy Maurice Othic
 18
 19
 20
 21
